Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


2003 Chevrolet 1500 PU, Vin                            Appeal from the 62nd District Court of
#1GCEC19T63Z252738, et al., Appellants                 Hopkins County, Texas (Tr. Ct. No.
                                                       CV41739).         Memorandum Opinion
No. 06-13-00136-CV         v.                          delivered by Justice Carter, Chief Justice
                                                       Morriss and Justice Moseley participating.
The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs of this appeal.


                                                       RENDERED FEBRUARY 7, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk